DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of CD137 antibody which comprises heavy chain (HC) CDR1-3 of SEQ ID NO:48, 56 and 68, and light chain (LC) CDR1-3 of SEQ ID NO: 69, 78 and 89, from variable heavy chain (VH) SEQ ID NO:4 and variable light chain (VL) SEQ ID NO:6 in the reply filed on 3/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Alternative Names
CD137 is also commonly known as 4-1BB or TNFRSF9 (p. 2 of specification, first sentence).  The names are used interchangeably here.

	Sequences
	This application contains sequence disclosures that are encompassed by the definitions for nucleic and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth in the attached Notice to Comply with Requirements for Patent Applications Containing Nucleic Sequence and/or Amino Acid Sequence Disclosures.  In the current application, the three sequences appearing on p. 129, first sentence, must be represented by sequences in the CRF and Sequence Listing.	
According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  The three sequences appearing on p. 129, first sentence, must be referred to by appropriate SEQ ID NO:.


Drawings
The drawings are objected to because for Fig. 3A, it cannot clearly be determined which residues are bolded and which are not.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, 12-13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 135-137, 143 and 147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 10,279,038 (‘038) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20). 
Both the instant application and patent recite the agonist monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent claims are limited to the antibody, while the instant claims have both composition claims comprising said antibody and a PD-1 antagonist, and method claims comprising administration of said antibody and a PD-1 antagonist for the treatment of cancer.  
It would have been obvious to have said CD137 antibody in a composition and used in the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008], see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]). Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”  It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 135-137, 143 and 147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17 and 20 of U.S. Patent No. 10,279,039 (‘039) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20). 
Both sets of claims are drawn to a method of treating cancer comprising administering an agonist monoclonal antibody that specifically binds human CD137 and comprises the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively. The patent does not claim inclusion of a PD-1 antagonist or actual administration or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]).  It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]). PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”  It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 135-137, 143 and 147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-17 and 20 of U.S. Patent No. 10,279,040 (‘040) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20). 
The instant claims are drawn to a method of treating cancer, with dependent claim 7 specifying the method enhances a cancer-specific immune response and claims 12-13 reciting that it produces a T cell response, which includes production of IFNγ, which is caused by T cell activation.  The patent claims are drawn to a method of inducing or enhancing an anti-tumor immune response having a tumor. Both methods are conducted by administration of an agonist monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent does not claim inclusion of a PD-1 antagonist or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]).  It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]). PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 135-137, 143 and 147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-17 of U.S. Patent No. 10,350,292 (‘292) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20).
Both the instant application and patent recite the agonistic monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent claims are limited to the antibody, while the instant claims have both composition claims comprising said antibody and a PD-1 antagonist, and method claims comprising administration of said antibody and a PD-1 antagonist for the treatment of cancer.  
It would have been obvious to have said CD137 antibody in a composition and used in the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]). Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


 Claims 1, 3, 6, 7, 12-13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 135-137, 143 and 147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 15 of U.S. Patent No. 10,434,175 (‘175) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20). 
Both sets of claims are drawn to a method of treating cancer by administration of a monoclonal antibody that binds CD137 and comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively. ‘175 specifies isotypes of the antibody, IgG1 or IgG4.  The patent does not claim inclusion of a PD-1 antagonist or actual administration or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12, 13, , 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 130, 131, 135-137, 143 and 147 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 15, 22, 23, 33, 44-46, 52, 59, 62-64, 80, 81, 84-86, 89-91, 96, 97, 102-104, 116, 125-127, 130, 132 and 139-143 of copending Application No. 16/765,585 (‘585) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20).
Both applications claim a method of treating cancer or enhancing a cancer-specific immune response by administering the same antibody as recited in the instant claims, i.e., a agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, or that binds an epitope on human CD137 comprising K114 of SEQ ID NO:3, or both, or antigen-binding fragment thereof, as well as claim a composition comprising said anti-CD137 antibody. Both applications also comprise administering a tumor targeting agent, encompassing an anti-PD-1 antagonist (e.g., instant claim 143). Copending application ‘585 does not specify the second agent as a PD-1 antagonist. However, claim 9 of the copending application indicates the tumor antigen is expressed or overexpressed by the tumor, and instant claim 16 indicates the tumor expresses or overexpresses PD-L1.
It would have been obvious to use as the second agent an immune checkpoint inhibitor for the TAA or TSA in the method of cancer treatment, especially for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” [0008]  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody[0012].
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 147 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 147 is indefinite because it is drawn to “Use of the composition of claim 103…”, but it is unclear how the composition is used “in the manufacture of a first medicament…” when the only active method step is “wherein the first medicament is administered….” The method step does not lead to the manufacture.  It is not clear what method the claim is intended to be drawn to.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3, 4, 6, 7, 12, 13, , 16, 18, 44, 56-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 136-137, 143 and 147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for composition comprising an agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, which is a known disclosed antibody, e.g., instant mAb1 and mAb9, or an antibody which binds an epitope on CD137 comprising K114 of SEQ ID NO:3 (instant mAb2), and a PD-1 antagonist, and method of treating cancer comprising administering said agonist monoclonal antibody followed by a PD-1 antagonist, does not reasonably provide enablement for wherein the antibody is defined only by KD or by an amino acid in an epitope to which it binds, or by a single variable heavy chain (VH) CDR3 (claim 44), or wherein a VH and VL of the CD137 antibody are defined as being at least 90% identical to particular VH and VL sequences (claims 56-57 and 137), or wherein the antibody or antigen-binding fragment is a single domain antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. (N.B., For claims such as 50, which have multiple CD137 antibody species listed, because not all species meet the functional limitations of claims 1 and 103, not all nonelected species satisfy the requirements under 35 USC 112(a).) 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a method of treating cancer by administering and composition comprising an agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, e.g., instant mAb1 and mAb9, and/or which binds an epitope on CD137 comprising K114 of SEQ ID NO:3 (instant mAb1), and a PD-1 antagonist. There are several enablement issues with the claims.  The first is the recitation of the agonist anti-human CD137 antibody by function only.  The second is that even when there is some structural limitation, e.g., VH CDR3 or 90% identity to a VH and VL sequence, the claims are not enabled for their full scope.
The claims teach one antibody that binds an epitope as defined in claim 1, mAb1.  It shows at least 2, mAb1 and mAb9, which have the recited KD.  The encompassed antibodies must be agonistic, specifically bind human CD137 and be able to, in combination with a PD-1 antagonist, treat cancer. Claim 1 and dependent claims lacking structure are like single means claims as defined in MPEP 2164.08(a): A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim. 
The table in Example 8 shows at least one agonistic CD137 antibody having a KD falling within the range recited in the claims (mAb9), depending on how one defines “about (see p. 28, second to last paragraph). Table 2 (Example 14) shows that mAb1 also meets the affinity limitations.  Claim 62 recites further functional limitations that the CD137 antibody must meet, e.g., inducing or enhancing dimerization of CD137 trimers or inducing or enhancing T cell proliferation or immune cell cytokine production (also claim 84).  Example 5 discusses the CD137 epitope to which antibody mAb1 binds. 
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. The elected CD137 antibody is defined by having a VH comprising the CDR1-3 of SEQ ID NO:48, 56, 68 and VL CDR1-3 of SEQ ID NO:69, 78 and 98, respectively (see, for example, claim 50(a)), which are comprised by VH and VL of SEQ ID NO:4 and 6, respectively (encoded by polynucleotides 5 and 7). However, for many claims there is no limitation related to the antigen-binding (VH/VL) sequences. The CDRs above represent only 31% of the VH and 28% of the VL. Considering the claims allowing 90% identity to the VH and/or VL (56, 57, 136 and 137), this means that 12 or 10 amino acids, respectively, may be substituted, added or deleted in the VH and VL. Each number is enough to fully change at least one CDR in each chain.  Alternatively, about 1/3 of the amino acids in each CDR could be changed.  Changes may also be in framework regions (FRs), which are not defined in most claims. It has been shown in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDRH3 (VH CDR3) is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for CD137 or PD-L1 binding. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDRH3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 2/26/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the VH dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). 
There are thousands of possible variable domain sequences for a VH or VL that is 90% identical to SEQ ID NO:4 or 6, respectively, assuming the amino acid changes are only in the CDR1-3 of SEQ ID NO:4 or 6. There is no reasonable expectation that an antibody comprising a substituted CDRH3 or other CDRs or partially or fully deleted FR, for example, would bind human CD137 with reasonable specificity and/or affinity to meet the functional limitations of the claims or to be used in the treatment of cancer. As can be seen from Table 1 (p. 175), alanine scanning mutagenesis of CDRH3 of mAb1 resulting in loss of binding for 2 residues and weak binding for 3, leaving only 3 with strong affinity. This represents substitution with a single amino acid—alanine.  It does not illuminate how deletions or other substitutions, for example, would affect antigen binding. The specification does not provide guidance or direction about which substitutions within CDRs or which changes throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. 
     The claims also encompass wherein the monoclonal antibody or antigen-binding fragment thereof is a single domain antibody (p. 34, first paragraph, and bottom of p. 48).  The specification provides guidance or direction only for the disclosed IgG monoclonal antibodies comprising a VH and VL or an antigen-binding construct comprising the full VH and VL, e.g., a Fab or full-length immunoglobulin molecule. Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., J. Transl. Med. 12:343, 2014). Making such constructs based on the teaching of the instant specification would require undue experimentation. 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to partial or absence of structural requirements in combination with antigen-binding and affinity function limitations, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to antibody variable regions, the paucity of working examples of any modified variable domains that can function within the context of the claimed antibodies or antigen-binding fragments, and the showing of loss of antigen-binding under one very restricted type of modification (Table 1), the lack of disclosure of any single domain antibody meeting the claim limitations, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the claimed invention.


Claims 1, 3, 4, 6, 7, 12, 13, 16, 18, 44, 51, 56-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 131, 136-137, 143 and 147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (N.B., For claims such as 50, which have multiple CD137 antibody species listed, because not all species meet the functional limitations of claims 1 and 103, not all nonelected species satisfy the requirements under 35 USC 112(a).) 
The claims are drawn to a method of treating cancer by administering and composition comprising an agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, e.g., instant mAb1 and mAb9, or an antibody which binds an epitope on CD137 comprising K114 of SEQ ID NO:3 (instant mAb1), and a PD-1 antagonist. There are claims defining the agonist anti-human CD137 monoclonal antibody by function only.  While some dependent claims have structure-related limitations, these do not serve to sufficiently describe the antibody, for example, wherein the antibody is structurally defined only by having VH CDR3 SEQ ID NO:68 or having a VH and VL 90% identical to particular sequences. Claims 57, 131 and 137 permit mixing and matching of disclosed VH and VL sequences.  Note that section (a) of claim 50, 55, 130 and 135 meet the requirements of written description under 35 USC 112(a).
The specification discloses only particular CD137-binding synthetic human monoclonal antibodies from a yeast-based antibody library (Example 1). Screening was accomplished with CD137-Fc fusions. Subsequence rounds of screening with light chain diversification libraries was also performed. IgG and Fab antibodies were produced and purified.  The screening with light chain libraries supports the need for particular VH and VL pairing, i.e., not every VH can pair with every VL to form a functional antigen-binding site. This is supported by the prior art (RS Nezlin, Biochemistry of Antibodies, 1970), in which it has been shown that mixing the heavy chain of an antibody to p-azobenzoate from one rabbit with the light chain of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded, (Nezlin, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored." Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (Kranz, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”  
The term monoclonal antibody and/or antigen-binding fragment thereof encompasses single domain antibodies (p. 34, second paragraph, and p. 48, last paragraph).  There are no single domain antibodies disclosed and none identified in the prior art with the required functional properties.  Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., J. Transl. Med. 12:343, 2014). It does not appear the inventors were in possession of single domain antibodies, e.g., VHH or Nanobody®.
The instant invention relates to monoclonal antibodies or antigen binding portions thereof that bind human CD137 with an affinity (KD) of about 30-100 nM and which is agonistic. The claims are therefore directed to a genus of monoclonal anti-human CD137 antibodies or antigen binding portions thereof defined solely by function.  With the exception of mAb1, mAb8 and mAb10, the corresponding sequences of these antibodies are not clearly disclosed (e.g., pp. 32-33 and end of Table 4); although, Table 4 lists VH1-13 and VL1-13 sequences, however it is not clear that these correspond to mAb1-mAb13, respectively. The KD of mAb8 and reasonably mAb10 do not fall within the KD range set forth in claim 1 or 103 (Table on p. 180 and Table 2), nor do they bind the epitope as set forth in these claims (e.g., Example 5). The affinities (KD) of antibodies other than mAb1 and mAb7-mAb12 (Tables 3 and 4) are not clearly disclosed. Even if all of these antibodies have the claimed KD, the written description is still not commensurate in scope of the claims. The disclosed antibodies cannot be considered representative of the genus because one cannot envision the structures of other antibodies of the genus from the disclosure. Based on looking at the antibody (or sequence thereof), the skilled artisan could not identify which antibodies met the functional limitations of the claims, even for the antibodies for which CDRH3 is specified (claim 44) or for which the sequences are 90% identical to a specified VH and VL sequence. Therefore, a sequence 90% identical thereto has up to about 12 amino acids that are different (claim 46, e.g., substituted, added or deleted) than the parent sequence.  A sequence in which there are up to 3 amino acid substitutions in each VH CDR has up to 9 amino acid substitutions (claim 21). Because VH CDRs range from about 9-18 amino acids in length for mAb1, this means, for example, all or most of a CDRs could be deleted in a VH 90% identical to SEQ ID NO:4 or that ½ to 1/5 of amino acids in one or more CDRs could be changed. All disclosed antibodies were either in a Fab or IgG format (e.g., Example 1). 
The specification has described a very limited number of antibodies meeting the functional limitations of the claims. MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 2/26/21) analyzed a variety of antibodies for their interaction with their antigen and found that although VH CDR3 dominated the interaction, several amino acids in VL CDR3 and at least one in each of the other CDRs contact the antigen, with a number of residues outside the CDRs making antigen contact and residues in the CDRs which do not contact antigen being important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There is no description in the specification of which amino acids are necessary and what amino acid contexts are permissible for binding the recited antigen. 
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The genus of CD137 antibodies and antigen-binding fragments thereof represented by the claims is highly variant in terms of VH sequences and inclusive of a vast number of structural variants for most claims because a significant number of structural differences between genus members is permitted, absence of FR in some claims, recitation of only CDRH3 for other, inclusion of variation for some claims (e.g., 90% sequence identity with a disclosed VH or VL), and the absence of a limitation for with which VL the VH is paired in some claims. Each disclosed antibody has a particular set of VH and VL. For example, the CD137 VH sequences of SEQ ID NO:4 can be paired with the VL of SEQ ID NO:6, 28 or 105 (Example 8), but only when it is paired with SEQ ID NO:6 does it have a KD of about 30-100 nM. On the other hand, the VL of SEQ ID NO:6 can pair with the VH of SEQ ID NO: 8, 101, 103, and 26, however, only when paired with SEQ ID NO:103 does it meet the functional KD limitation. There is no common structure disclosed that is responsible for the functional properties required by the claimed antibodies. The skilled artisan cannot readily envision a representative number of species to support the genus. Applicant has not disclosed relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406)
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This has not been done for the monoclonal agonist antibodies or antigen-binding fragments thereof binding human CD137 as claimed and which have a KD about 30-100 nM or bind an epitope comprising K114 of SEQ ID NO:3 as claimed. There is no description of which amino acids within CDRs (or FRs) may be changed and how they may be changed while maintaining any required antigen-binding.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the CD137 agonist antibodies of mAb1, mAb8 and mAb10 with the paired VH and VL sequences set forth in the specification or with the specific sets of CDR1-3 of the VH and VL together and having a KD for human CD137 of about 30 -100 nM or for mAb1 that binds the epitope of the claims, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only these antibodies or antigen-binding fragments thereof or an antibody or antigen-binding fragment thereof comprising CDR1-3 of the designated VH and VL (section (a) of claim 50, 55, 130 and 135), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 12, 13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 130, 131, 135-137, 143 and 147 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2015/119923 A1 (cited in the IDS filed 7/30/20) in view of Chen et al. (Canc. Immunol. Res. 3(2):149-60, 2014, cited in the IDS filed 7/30/10) and US Patent 10,279,038 B2, 10,279,039 B2, 10,279,040 B2, 10,350,292 B2 or 10,434,175 B2 (all of which are a continuation or divisional of parent application 16/123,742; since the specification is identical for all these patents, reference to location therein is being made using the paragraph numbering of the parent application Pregrant Publication US 20190015508 A1, cited with the patents in the IDS filed 7/30/20). 
The applied US Patent references have a common applicant, Compass Therapeutics LLC, and shares two inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
WO 2015/119923 teaches treatment of cancer with an agonistic monoclonal antibody 4-1BB (CD137, [0007]) and PD-1 antagonist (e.g., [0027]-[0028]). Treatment comprises administration of the 4-1BB agonist prior to the PD-1 antagonist ([0161]). Treatment of human patients is outlined using the monoclonal antibody PF-05082566 (a humanized monoclonal targeting human 4-1BB, [00145]) and the antagonist is MK-3475 ([0192]30.). Alternatively the PD-1 antagonist can be the anti-human PD-1 antibody, nivolumab or an antibody disclosed in other prior art publications ([00114]-[00116], [0192]11., 27.) The 4-1BB agonist is a monoclonal antibody (e.g., [0192]22.).  More particularly, ([00184]) “In some embodiments, a treatment cycle begins with the first day of combination treatment and lasts for 3 weeks or 4 weeks. On any day of a treatment cycle that the drugs are co-administered, the MK-3475 IV infusion preferably begins 30 minutes after completion of the PF-05082566 infusion. Alternatively, MK-3475 is administered by IV infusion after completion of the PF-05082566 infusion.” Further, dosage regimen is discussed as dependent on a number of factors and may be determined by the clinician based thereon ([00168]).  The use of a 4-1BB agonist in the manufacture of a medicament for treating cancer when administered in combination with a PD-1 antagonist is taught ([0192] 6.)  The cancer to be treated may be breast or head/neck squamous cell carcinoma or a hematological cancer ([0192]19., 21.)  Example 1 shows that a 4-1BB agonist antibody-resistant mouse colon tumor model expressing PD-L1 which is treated with a 4-1BB agonist monoclonal antibody and PD-1 antagonist antibody resulted in significant tumor growth inhibition by the combination but not by the individual antibodies ([00204] and [00210]).  The combination also led to significant increases in CD8+ effector memory T cells and tumor-responsive IFNγ producing cells in spleen of the mice ([00205]).  WO 2015/119923 does not teach wherein the antibody has the VH and VL of instant SEQ ID NO:4 and 6, respectively, or wherein administration of the PD-1 antagonist occurs after at least 2 doses of the CD137 antibody.
Chen et al. teach that the combination of 4-1BB agonist monoclonal antibody and PD-1 antagonist antibody (p. 150, col. 2, first full paragraph).  It is reported that the combination of anti-4-1BB and anti-PD-1 antibodies have shown synergistic antitumor effects in an ID8 murine ovarian cancer model (p. 150, col. 1, third paragraph).  The combination showed a synergistic antitumor effect in a mouse melanoma model and colon cancer model (p. 151, col. 1, first two paragraphs). Anti-PD-1 treatment did not affect its own expression or that of 4-1BB (p. 151, last paragraph).  The combined treatment enriched CD8+ T cells in the tumor microenviroment (p. 153, section bridging cols. 1-2). Not only did treatment increase the number of IFNγ-producing cells, but also caused a greater antigen-specific CTL (cytotoxic T lymphocyte) response than either antibody alone (p. 154, paragraph bridging cols. 1-2). Further, the anti-PD-1 treatment increased IFNγ production (ibid.).  It is reported (p. 157, col. 2, middle of second paragraph) that “We and others have shown that 4-1BB activation upregulated PD-1 expression on effector T cells, and the PD-1/PD-L1 axis has been reported to confer tumor resistance to 4-1BB costimulatory therapy (38). In addition, PD-L1 was induced in anti-4-1BB/ant-PD-1-treated tumors in vivo (Fig. 4 and Supplementary Fig. S3) as well as IFNγ-treated cells in vitro (data not shown and ref. 38). Therefore cotreatment of anti-4-1BB with anti-PD-1 represents a mechanistically rational combination to maximize the antitumor potential.”  It is concluded (paragraph bridging pp. 158-159), “This preclinical study provides a strong rationale for developing anti-4-1BB/and-PD-1 combination immunotherapy in human patients.  A study of 4-1BB agonist PF-0582566 plus the PD-1 inhibitor MK-3175 in patient with solid tumors … has been proposed (clinicaltrails.gov).”
US 20190015508 teaches the human CD137-binding antibody mAb1, comprising the VH and VL of SEQ ID NO:4 and 6, respectively ([0262]). It bound an epitope comprising K114 ([1096]) and has a KD for human CD137 of about 30-100 nM (Fig. 1).  It is discussed that T cell exhaustion can occur from administration of the CD137 antibody, and may be characterized by decreased expression of PD-1 ([0287]), including on CD8+ T cells isolated from a tumor microenvironment ([0971]).  CD137 antibody mAb1 caused increased PD-1 expression and CD8+ T cell expansion ([1102]).  Figs. 10A-C show that mAb1 reduced tumor volume in a mouse model of colon cancer as well as increased relative survival ([1120]-[1122]).
It would have been obvious before the effective filing date of the instant invention wherein the agonist mAb1 monoclonal anti-human CD137 antibody of the US patents in the method of treating cancer and composition therefor of WO 2015/119923.  This would have been desirable and had a reasonable expectation of success because in that document it was taught that a number of CD137 antibodies could be used and the US patents showed that mAb1 was effective to increase CD8+ T cell expansion, reduce tumor volume and increase survival of tumor-bearing mice.  It would have been obvious to substitute one antibody for another if they had the same properties, e.g., bound human CD137, were agonistic and effective in the treatment of cancer, with a reasonable expectation of success.  It further would have been obvious to administer the PD-1 antagonist after at least 2 doses of the CD137 agonist antibody because Chen et al. taught that while administration of the anti-PD-1 antibody did not change expression of PD-1 or CD137, treatment with the CD137 antibody increased expression of PD-1 on effector T cells, and PD-1/PD-L1 interaction had been reported to cause tumor resistance to CD137 costimulatory therapy.  Therefore, with the knowledge that administration of the CD137 agonist antibody would have been reasonably expected to lead to an increase in PD-1 expression, administration of a PD-1 antagonist would have been desirable after the CD137 therapeutic had caused its increase, i.e., once the PD-1 blockade would be more impactful. Further, WO 2015/119923 discusses the factors that can impact therapeutic efficacy relating to dosage and timing of administration, saying that a clinician can determine a dosage regimen based on these factors, e.g., administration of the PD-1 antagonist after at least two doses of the CD137 agonist. A person of ordinary skill would have had good reason to pursue the known options within their technical grasp and the prior art provides motivation for this. It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claims 1, 3, 4, 6, 7, 12, 13, , 16, 18, 62, 80, 82, 84, 87, 89, 98, 103, 125, 143 and 147 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2015/119923 A1 (cited in the IDS filed 7/30/20) in view of Chen et al. (Canc. Immunol. Res. 3(2):149-60, 2014, cited in the IDS filed 7/30/20), WO 2016/029073 A1 (cited in the IDS filed7/30/20), US Patent 10,899,842 B2 and WO 2012/032433 A1 (cited in the IDS filed 7/30/20).
WO 2015/119923 teaches treatment of cancer with an agonistic monoclonal antibody 4-1BB (CD137, [0007]) and PD-1 antagonist (e.g., [0027]-[0028]). Treatment comprises administration of the 4-1BB agonist prior to the PD-1 antagonist ([0161]). Treatment of human patients is outlined using the monoclonal antibody PF-05082566 (a humanized monoclonal targeting human 4-1BB, [00145]) and the antagonist is MK-3475 ([0192]30.). Alternatively the PD-1 antagonist can be the anti-human PD-1 antibody, nivolumab or an antibody disclosed in other prior art publications ([00114]-[00116], [0192]11., 27.) The 4-1BB agonist is a monoclonal antibody (e.g., [0192]22.).  More particularly, ([00184]) “In some embodiments, a treatment cycle begins with the first day of combination treatment and lasts for 3 weeks or 4 weeks. On any day of a treatment cycle that the drugs are co-administered, the MK-3475 IV infusion preferably begins 30 minutes after completion of the PF-05082566 infusion. Alternatively, MK-3475 is administered by IV infusion after completion of the PF-05082566 infusion.” Further, dosage regimen is discussed as dependent on a number of factors and may be determined by the clinician based thereon ([00168]).  The use of a 4-1BB agonist in the manufacture of a medicament for treating cancer when administered in combination with a PD-1 antagonist is taught ([0192] 6.)  The cancer to be treated may be breast or head/neck squamous cell carcinoma or a hematological cancer ([0192]19., 21.)  Example 1 shows that a 4-1BB agonist antibody-resistant mouse colon tumor model expressing PD-L1 treated with a 4-1BB agonist monoclonal antibody and PD-1 antagonist antibody resulted in significant tumor growth inhibition by the combination but not by the individual antibodies ([00204] and [00210]).  The combination also led to significant increases in CD8+ effector memory T cells and tumor-responsive IFNγ producing cells in spleen of the mice ([00205]).  WO 2015/119923 does not teach wherein the CD137 antibody has a KD of about 30-100nM or binds an epitope comprising K114 of SEQ ID NO:3, or wherein administration of the PD-1 antagonist occurs after at least 2 doses of the CD137 antibody.
Chen et al. teach that the combination of 4-1BB agonist monoclonal antibody and PD-1 antagonist antibody (p. 150, col. 2, first full paragraph).  It is reported that the combination of anti-4-1BB and anti-PD-1 antibodies have shown synergistic antitumor effects in an ID8 murine ovarian cancer model (p. 150, col. 1, third paragraph).  The combination showed a synergistic antitumor effect in a mouse melanoma model and colon cancer model (p. 151, col. 1, first two paragraphs). Anti-PD-1 treatment did not affect its own expression or that of 4-1BB (p. 151, last paragraph).  The combined treatment enriched CD8+ T cells in the tumor microenviroment (p. 153, section bridging cols. 1-2). Not only did treatment increase the number of IFNγ-producing cells, but also caused a greater antigen-specific CTL (cytotoxic T lymphocyte) response than either antibody alone (p. 154, paragraph bridging cols. 1-2). Further, the anti-PD-1 treatment increased IFNγ production (ibid.).  It is reported (p. 157, col. 2, middle of second paragraph) that “We and others have shown that 4-1BB activation upregulated PD-1 expression on effector T cells, and the PD-1/PD-L1 axis has been reported to confer tumor resistance to 4-1BB costimulatory therapy (38). In addition, PD-L1 was induced in anti-4-1BB/ant-PD-1-treated tumors in vivo (Fig. 4 and Supplementary Fig. S3) as well as IFNγ-treated cells in vitro (data not shown and ref. 38). Therefore cotreatment of anti-4-1BB with anti-PD-1 represents a mechanistically rational combination to maximize the antitumor potential.”  It is concluded (paragraph bridging pp. 158-159), “This preclinical study provides a strong rationale for developing anti-4-1BB/and-PD-1 combination immunotherapy in human patients.  A study of 4-1BB agonist PF-0582566 plus the PD-1 inhibitor MK-3175 in patient with solid tumors … has been proposed (clinicaltrails.gov).”
WO 2016/029073 taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008], see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]).  It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046). PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD 137 mAb.”  
US 10,899,842 teaches an agonist monoclonal antibody that binds human 4-1BB, particularly antibody ZW 106 (Example 2). It was recognized the peptide region of T90KKGCKDCC FGTFNDQKRGICRPWTNCSLDGKSVL124 (SEQ ID NO. 41) from the human 4-1BB recombinant protein is the major epitope recognized by the antibody ZW106 (col. 48, lines 55-67).  (SEQ ID NO:41 corresponds to amino acids 114-147 of instant SEQ ID NO:3).  It is also taught that the human 4-1BB antibodies disclosed may work synergistically with PD-1/PD-L1 inhibitors (col. 1, lines 37-43). Antibody ZW 106 significantly reduced tumor volume in mouse cancer model (col. 48, lines 40-49, Fig. 7).
WO 2012/032433 teaches a Fab of anti-human 4-1BB monoclonal antibody Fab-6032 that specifically binds human 4-1BB (CD137) with a KD of 66 nM (Table 3), and antibody MOR-7483.1 with a KD of 28 nM (Table 7). Agonist activity of the antibodies are disclosed in Example 6.  Only antibodies MOR7480 and MOR7480.1 were tested for in vivo activity, and they showed antitumor activity (Example 8), as well as the ability to enhance expansion of human leukocytes (Example 7).  MOR7480.1 was administered to cynomolgus monkeys and shown to increase proliferation of cytotoxic central memory T cells (CD 8+ T cells; Example 7).
It would have been obvious before the effective filing date of the instant invention wherein the agonist monoclonal anti-human CD137 antibody of the US 10,899,842 or WO 2012/032433 was used in the method of treating cancer and composition therefor of WO 2015/119923.  WO 2015/119923 taught that a number of CD137 antibodies could be used and the CD137 antibodies of US 10,899,842 or WO 2012/032433, shown to inhibit tumor growth and to inhibit tumor growth and increase proliferation of cytotoxic CD8+ T cells, respectively.  It would have been obvious to substitute one antibody for another if they had the same or similar properties, e.g., bound human CD137, were agonistic and effective in the treatment of cancer, with a reasonable expectation of success.  It further would have been obvious to administer the PD-1 antagonist after at least 2 doses of the CD137 agonist antibody because Chen et al. taught that while administration of the anti-PD-1 antibody did not change expression of PD-1 or CD137, treatment with the CD137 antibody increased expression of PD-1 on effector T cells, and PD-1/PD-L1 interaction had been reported to cause tumor resistance to CD137 costimulatory therapy.  Therefore, with the knowledge that administration of the CD137 agonist antibody would have been reasonably expected to lead to an increase in PD-1 expression, administration of a PD-1 antagonist would have been desirable after the CD137 therapeutic had caused its increase, i.e., once the PD-1 blockade would be more impactful. Further, WO 2015/119923 discusses the factors that can impact therapeutic efficacy relating to dosage and timing of administration, saying that a clinician can determine a dosage regimen based on these factors, e.g., administration of the PD-1 antagonist after at least two doses of the CD137 agonist. A person of ordinary skill would have had good reason to pursue the known options within their technical grasp and the prior art provides motivation for this. It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ClinicalTrials.gov Study NCT02179918(v25), A Study Of 4-1BB Agonist PF-05082566 Plus PD-1 Inhibitor MK-3475 In Patients With Solid Tumors, (May 2, 2016; Retrieved from <URL: https://clinicaltrials.gov/ct2/history/NCT02179918?V_25=View#StudyPageTop>) teaches the clinical use of a monoclonal 4-1BB agonist antibody and anti-PD-1 antibody inhibitor for treatment of cancer. 
US 11,008,396 B2 teaches treatment of cancer by administration of a bispecific antibody wherein CD137 is a T cell target and PD-1 is a second T cell target, which is an antagonist (sentence bridging cols. 8-9).  The anti-CD137 antibodies 1552-1554 (1409-1411) bind an epitope comprising K114 as seen in Table 13.1 in Example 13.
The following four references teach treatment of a murine model of cancer with a CD137 agonist antibody and PD-1 antagonist.  They teach the state of the art related to the recognized advantage of treatment using both a CD137 agonist and PD-1 antagonist:
Wei et al., “Combinatorial PD-1 blockade and CD137 activation has therapeutic efficacy in murine cancer models and synergizes with cisplatin”, PLoS One 8(12): e84927, Dec. 19, 2013 (cited in the IDS filed 7/30/20).
Wei et al., "Dual targeting of CD137 co-stimulatory and PD-1 co-inhibitory molecules for ovarian cancer immunotherapy", Oncoimmunology 3(4):e28248, 1-3, Mar. 28, 2014 (cited in the IDS filed 7/30/20)
Shindo et al., "Combination Immunotherapy with 4-1BB Activation and PD-1 Blockade Enhances Antitumor Efficacy in a Mouse Model of Subcutaneous Tumor", Anticancer Res 35(1):129-136, Jan. 1, 2015 (cited in the IDS filed 7/30/20).
Kroon et al., “Concomitant targeting of programmed death-1 (PD-1) and CD137 improves the efficacy of adiotherapy in a mouse model of human BRAFV600-mutant melanoma”, Canc. Immunol. Immunother, 5:753-763, 2016 (cited in the IDS filed 7/30/20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 18, 2022